DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the first portion of the tool”, as recited in claim 15, line 5, or “the second portion of the tool” as recited in claim 15, line 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7, and 15, s understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westgarde et al. (US-2008/0185857).
 	The Westgarde et al. publication shows a joint (16) for connecting a first tool portion (12) to a second tool portion (14), the joint comprising:  a first elongated portion (24), a second elongated portion (26) having a plurality of cavities (28A-C), a biasing element (30), and a hub (18) positioned between the joint ends and shiftable between locked and unlocked positions as the tapered end projection of the hub shifts in and out one of the cavities.  Regarding claim 3, a manually operable actuator assembly (32, 34) is configured to shift the hub.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin (US-5,123,768).
 	Franklin shows a joint for connecting two portions of a tool together (see Fig. 3), the joint comprising:  a first elongated portion (12), a second elongated portion (50), a plurality of cavities (48), a hub (36) positioned between the joint ends of the first and second portions, a plurality of projections (38) on the hub, a biasing element (32), an actuator (102), and a rivet assembly (62) that extends through the joint ends and the hub.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, and 15-17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US-4,848,818) in view of Franklin (US-5,123,768).
 	Smith shows a Joint assembly (14A, 14B) for coupling two portions of a shovel-type tool together such that the portions can be selectively locked in various angular positions.  The Smith joint does no include a shiftable hub as called for in the above claims.
 	However, as presented above in section 6, the Franklin patent shows a joint for adjustably connecting two portions of a tool together wherein the joint comprises a first elongated portion (12), a second elongated portion (50), a plurality of cavities (48), a hub (36) positioned between the joint ends of the first and second portions, a plurality of projections (38) on the hub, a biasing element (32), an actuator (102), and a rivet assembly (62) that extends through the joint ends and the hub.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the joint assembly of the Smith tool similar to the adjustable joint shown in the Franklin patent with a shiftable hub and actuating button.  The resulting joint would allow a user to more easily adjust the angular position of the tool portions by simply pressing on the actuating button while pivoting the tool portions to a desired position.

Claim(s) 4, 5, 18, and 19, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Franklin as applied to claims 1-3, 6, 7, and 15-17 above, and further in view of Lan (US-5,765,958).
 	The modified Smith joint, as presented above in section 8, would not show a plurality of pin holes on its second joint for receiving a plurality of pins on the actuator button as called for in claim 4, 5, 18, and 19.
	Lan shows an adjustable pivot joint that can be selectively locked in multiple angular positions.  As best shown in Figure 5, a joint end includes a plurality of pin holes (423) for receiving a corresponding number of pins (341) on the actuator button.  Each of these pins (341) has a detent mechanism (342) that secures the button to the joint end.
	It would have been obvious to a person having ordinary skill in the art to provide multiple holes in the second joint end of the modified Smith joint for accommodating multiple pins extending from the actuating button, as taught by Lan, so that the button is better guided in its longitudinal sliding motion when pressed by a user’s finger.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Franklin as applied to claims 1-3, 6, 7, and 15-17 above, and further in view of Mosby et al. (US-10,047,789).
 	The modified Smith assembly, as presented above in section 8, does not fairly teach its cavities as being equally spaced apart in 90-degree intervals.
	However, the patent to Mosby et al. shows a joint assembly for pivotally connecting two shaft portions (S1, S2) wherein four cavities in a joint end for receiving four rounded corners or “projections” on lobed hub member (175) are spaced about the center in 90-degree increments (see col. 3, lines 9-12).
	It would have been obvious to one of ordinary skill in the art to provide the Smith joint end with four cavities spaced apart in 90-degree intervals, as taught by Mosby et al., in order to allow the tool to be adjusted in at least three distinct orientations for use and one orientation for storage.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 38, 65, 45, and 94.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliott (US-881,782) shows a locking bolt assembly (r, t) shiftable within selected cavities (m) to lock tool portion (a) into different positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/6/2022